Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 27, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 09/27/2022 with respect to claims 1-16 has been received, entered into the record and considered.
4.	As a result of the amendment, claims 1-12 has been amended and claims 13-16 has been newly added.
5.	Claims 1-16 remain pending in this office action.
Claim Rejections - 35 USC § 101
6.	As a result of the amendment to the claims, examiner withdrawn the pending 101 rejection from the claims.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matusiak (US 2014/0260914 A1), in view of Erol et al (US 2006/0072165 A1).
	As per claim 1, Matusiak discloses:
	- an information processing apparatus comprising (Para [0005], line 1-2, “a method and system for analyzing patterns in the relationships of notes of an input piece of music”), 
	- circuitry configured to (communication interface include circuitry, Para [0036]), 
	- calculate a relative feature value that is a relative feature value between sets of partial data from acquired feature values of the sets of partial data to calculate a relative feature value sequence 10indicating a feature of a structure of the first content (calculating chord sequence (i.e. relative feature value sequence) between sets of frames (Para [0008], [0128]- [0129]), 
- generate second content based on the relative feature value sequence of the first content and a feature value of optional data (new music is created (i.e. generating second content) Para [0035], [0055], [0396], [0426]), 
Matusiak does not explicitly disclose use a trained encoder to acquire a feature value of each set of partial data forming 5first content. However, in the same field of endeavor Erol in an analogous art discloses use a trained encoder to acquire a feature value of each set of partial data forming 5first content (Para [0011], “encoder to receive input media object (i.e. acquire media feature by an encoder), Fig. 15-16, Para [0136], [0139]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matusiak with the teaching of Erol by modifying Matusiak pattern analysis in the relationship of features in an input music of Matusiak to construct a new media using encoder and decoder of Erol for efficient analysis of a parameter of a music segment. 
As per claim 2, rejection of claim 1 is incorporated, and further Matusiak discloses:
-  wherein the circuitry configured to executes addition, subtraction, multiplication, or division on a feature value of certain partial data of the first content and a feature 20value of each set of partial data other than the certain partial data to calculate the relative feature value so as to calculate the relative feature value sequence (Para [0373], line 1-5, “a fitness score for a given block may be calculated by multiplying the number of times a block repeats in the set of blocks by the number of elements in the block (fitness=number of repetitions of the block*number of elements in the block)”).
As per claim 3, rejection of claim 1 is incorporated, and further Matusiak discloses:
- wherein the circuitry configured to calculate a relative feature value between a feature value of certain partial data of the first content and a feature value of each set of partial data that is other than the certain partial data and that has a causal relationship with the certain partial 30data so as to calculate the relative feature value sequence (relationship with input piece of music, Para [0005]).
As per claim 4, rejection of claim 1 is incorporated, and further Matusiak discloses:
	- wherein the circuitry configured to generate a feature value35 sequence calculated from a relative feature value sequence of the first content and a feature value of optional data into a trained decoder to generate the second content (generating second content (i.e. new music), Para [0055], [0280]).
	As per claim 5, rejection of claim 1 is incorporated, and further Matusiak discloses:
- 5wherein the circuitry configured to generate an optional song as the second content based on a relative feature value sequence of the first content that is a song (new music is created (i.e. generating optional song) Para [0035], [0055], [0396], [0426]).
As per claim 6, rejection of claim 5 is incorporated, and further Erol discloses:
- wherein the circuitry configured to input, as data indicating a sound included in the partial data and in the optional data, a symbol string indicating a pitch, a sound length, and a 15rest to the trained encoder to acquire feature values corresponding to the partial data and the optional data (media object (i.e. pitch, sound, rest, etc.) encoded in the encoder, (Fig. 15-16, Para [0135], [0136], [0139]), 
- and the circuitry configured to input the relative feature value sequence obtained based on acquired feature values of the 20optional data and the partial data to the trained decoder to generate the second content (decoder to generate new or constructed media object, Para [0059], [0098], [0180], Fig. 15-16).
As per claim 7, rejection of claim 1 is incorporated, and further Matusiak discloses:
- wherein 25the circuitry configured to acquire a feature value of each set of partial data forming the first content that is text data (music input may be in the form of text, Para [0039], [0040]), 
- and the circuitry configured to generate the second content that is text data based on a relative feature value sequence of 30the first content obtained based on the acquired feature value of each set of partial data and the feature value of the optional data that is text data (new music is created (i.e. generating second content) Para [0035], [0055], [0396], [0426]).  
As per claim 8, rejection of claim 1 is incorporated, and further Erol discloses:
- wherein the circuitry configured to acquire a feature value of each set of partial data forming the first content that is 5moving image content (content of the media object also include image, Para [0129]),
- and the circuitry configured to generate the second content that is moving image content based on a relative feature value sequence of the first content obtained based on the acquired feature value of each set of partial data and the 10feature value of the optional data that is moving image or image content (constructing an output media object (i.e. generating second content), Para [0047], [0052]).
As per claim 9, rejection of claim rejection of claim 1 is incorporated, and further Matusiak discloses:
- wherein the circuitry configured to detect a break of a 15bar of the first content that is a song and acquires a feature value of each detected bar (bar of a song, Para [0220], [0221]).
As per claim 11,
Claim 11 is the method claim corresponding to apparatus claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above. 
As per claim 12, claim 12 is an information processing program claim corresponding to apparatus claim 1 respectively and rejected under the same reason set forth to the rejection of clam 1 above.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matusiak  (US 2014/0260914 A1), in view of Erol et al (US 2006/0072165 A1), as applied to claim 1 and further in view of Zhang (US 2006/0230414 1).
As per claim 10, rejection of claim 1 is incorporated, Combined method of Matusiak and Erol does not explicitly disclose wherein the circuitry configured to detect a rest that is 20more than a length of a predetermined threshold in the first content that is a song, divide the song into partial data based on the detected rest, and acquire a feature value of each set of divided partial data. However, in the same field of endeavor Zhang in an analogous art disclose wherein the circuitry configured to detect a rest that is 20more than a length of a predetermined threshold in the first content that is a song, divide the song into partial data based on the detected rest, and acquire a feature value of each set of divided partial data (detecting stop (i.e. rest) after reaching a threshold length of time, Para [0040], [0049]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matusiak, as previously modified with Erol, with the teaching of Zhang by modifying Matusiak such that automatic detection of an end of a segment of a video. The motivation for doing so would be detecting a segment time length and stop dividing to effective differentiation of length of various segment. 
As per claim 13, rejection of claim 1 is incorporated, and further Matusiak discloses:
- wherein the first content is a song (Para [0042]).
As per claim 14, rejection of claim 1 is incorporated, and further Matusiak discloses:
- wherein the first content is text data (Para [0039]).
As per claim 15, rejection of claim 14 is incorporated, and further Matusiak discloses:
- wherein the text data is a poem (pertaining multiple lines (i.e. poem), Para [0055]-[0057]), examiner broadest reasonable interpretation: according to applicants specification Para [0096], poem is the plurality of sentence divided into lines, Para [0096], accordingly Matusiak teaches poem as to line as described in the applicant’s specification.
As per claim 16, rejection of claim 1 is incorporated, and further Erol discloses:
- wherein the first content is a moving image (content is an image, Fig. 16, item 1608, Para [0039]).
Response to Arguments
10.	Applicant's arguments filed on September 27, 2022, with respect to claims 1-20 have been fully considered but they are not deemed to be persuasive.
In response to applicant’s argument in page 8, applicant argued that, Matusiak fails to teach or suggest "calculate a relative feature value that is a relative feature value between sets of partial data from acquired feature values of the sets of partial data to calculate a relative feature value sequence indicating a feature of a structure of the first content," as recited in Applicant's claim 1.
Examiner disagree and respectfully response that, according to applicant’s published specification, Para [0028] feature of a song is melody line, sound, rhythm note, tempo, beat etc. and feature values as described in Para [0038] is Zn, Zn is the feature value of first bar. Present claimed invention in light of the specification, divides a music file into bars and calculating relative feature value between bars (i.e. when a music divided into plurality of bars, each bar is a partial data) to calculate the feature value sequence indicating the structure of the music file and generates second content (i.e. new music) based on the relative feature value sequence, applicant’s specification, Fig. 1, Para [0037]-[0047].
Accordingly, Matusiak parsing (i.e. dividing) an audio file (i.e. music) into notes, Para [0040], dividing notes to produce a standardized rhythmic framework, Para [0041], composing a new music by calculating feature value sequence between notes, or pitches or rhythm, or chord, Para [0035], [0055], [0128], [0129]. Applicant’s specification also discloses calculation of feature value performing addition, multiplication, or division on a feature value to calculate a relative feature value. Accordingly Matusiak also teaches calculating feature value performing, multiplication, sum addition, etc., Para [0128]-[0129], [0373], [0374].
In response to applicant’s argument in page 8, line 17-22, applicant argued that, Matusiak also fails to teach, generate second content based on the relative feature value sequence of the first content and a feature value of optional data.
Examiner disagree and respectfully response that, Matusiak teaches generate second content based on the relative feature value sequence of the first content and a feature value of optional data. 
According to applicant’s specification Para [0043] optional information is the “motif” of the new song or the second content to be generated. According to Para [0089] of applicant’s specification, optional data is one bar of a certain song, which is the motif. Sound data also motif of a song as described in Para [0079].
Accordingly, Matusiak teaches new music is creation (i.e. generating second content) using the musical motif in a musical movement pattern, Para [0287]-[0303], Para [0035], [0055], [0396], [0426], [0428]. 
Therefore, Matusiak and Erol alone or in combination teaches the argued limitation as claimed.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167